COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                 §
 THE STATE OF TEXAS,                                             No. 08-12-00107-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                      County Criminal Court at Law No. 4
                                                 §
 HECTOR MACIAS,                                                of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20110C03140)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the order granting the motion to suppress and remand the cause

to the trial court for trial, in accordance with the opinion of this Court, and that this decision be

certified below for observation.

       IT IS SO ORDERED THIS 16TH DAY OF OCTOBER, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.